DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 22 July 2020. Currently, claims 1-12 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Eligible Subject Matter

The claims are eligible subject matter because the claims are not directed to an abstract idea.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: collecting unit, difference extracting unit of claims 1, 3, 7, 9-10, 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Because these claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described claims 1, 3, 7, 9-10, 12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2, 4-6, 8, 11 depend from claims 1, 3, 7, 9-10, 12, inherit the same deficiencies and thus rejected for the same reasons.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
  
Claims 1-3, 5-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over McGreevy et al. (US 2010/0079488 A1) (hereinafter McGreevy).

Claim 1:
McGreevy, as shown, discloses the following limitations of claim 1:
A difference extracting device comprising: an information collecting unit configured to collect, from each of a plurality of production facilities each including a device having an electric motor and a control device configured to control the device, status information representing a state of each of the plurality of production facilities (see para [0010], "A visualization system is communicatively coupled to an industrial control system and configured with a series of graphic displays and charts. The graphic displays are designed to represent the process under control and provide the ability to display current process conditions and download data to the industrial controllers. The charts are designed to represent selected data based on rules defined for the chart. The graphic displays and charts provide the framework for displaying a data set in multiple or overlay formats in both a real-time and a historical data fashion." and see para [0029] and see para [0056] showing the production data can be from a capper machine where it would be obvious to one of ordinary skill in the art that such machines have a 
a difference extracting unit configured to extract a difference in the status information between the plurality of production facilities (see para [0043], "while the operator was reviewing the production rates at a particular machine, the operator can select the same machine on another process line to overlay that machines production rate data and allow a comparison of the similarities or differences in the operation of similar machines on two or more different production lines"); and 
a difference display processing unit configured to display the extracted difference on a display screen (see para [0043], "For example, while the operator was reviewing the production rates at a particular machine, the operator can select the same machine on another process line to overlay that machines production rate data and allow a comparison of the similarities or differences in the operation of similar machines on two or more different production lines. At a later time, the operator, using the user input component 202, can add additional information to the overlay model to increase the usefulness of the overlay for future operations or operators. The enhanced overlay and data models can then be communicated to other servers 

Claim 2:
Further, McGreevy discloses the following limitations:
wherein the difference display processing unit displays, together with the difference, information related to a component that is a factor causing the difference or timing at which the difference occurs (see para [0036], "The interface component 102 may also receive automated input data from the industrial controller which in turn has received input data from the various devices communicatively connected to the industrial controller. Examples of this input data are temperatures, pressures, flow rates, mass, volume, elapsed time counts and other such information available from an industrial process. The interface component 102 may also transmit modified data to the industrial controller(s) to reflect any changes made by the overlay component 108 or the data source component 110.")

Claim 3:
Further, McGreevy discloses the following limitations:
wherein the status information includes first information representing an operating state of the electric motor in each of the plurality of production facilities and second information representing a state of each of the plurality of production facilities detected by a physical quantity detector, the second information being different from the first information (see para [0036], showing temperatures, pressures and 
the difference extracting unit extracts a first difference in the first information between the plurality of production facilities and extracts a second difference in the second information between the plurality of production facilities (see para [0037]-
the difference display processing unit displays the extracted first difference and the extracted second difference on the display screen (see para [0037]-[0044], showing visualizations and overlays of the data at different points or differences between)

Claim 5:
Further, McGreevy discloses the following limitations:
wherein the difference extracting device is disposed to belong to one of the plurality of production facilities (see para [0028], "One or more components may reside within a process and/or thread of execution and a component may be localized on one computer and/or distributed between two or more computers, industrial controllers, and/or modules communicating therewith.")

Claim 6:
Further, McGreevy discloses the following limitations:
wherein the difference extracting device is connected to each of the control devices of the plurality of production facilities via a network (see para [0031], showing 

Claim 9:
Further, McGreevy discloses the following limitations:
wherein the information collecting unit collects the status information related to a second production facility among the plurality of production facilities during a period in which a control device of a first production facility among the plurality of production facilities controls the device of the second production facility (see para [0031], "industrial controller as used herein includes both PLCs and process controllers from distributed control systems and can include functionality that can be shared across multiple components, systems, and or networks. One or more industrial controllers can communicate and cooperate with various network devices across a network. This can include substantially any type of control, communications module, computer, I/O device, Human Machine Interface (HMI)) that communicate via the network which includes control, automation, and/or public networks." and Fig 13, showing all the clients able to share data for the overlay visualization system)

Claim 10:
Further, McGreevy discloses the following limitations:
wherein the difference extracting unit extracts the difference by using the status information recorded in the past for at least one production facility among the plurality of production facilities (see para [0037], "the visualization component will present a composite display of the current real-time or historical data on the display and the newly selected real-time or historical data automatically scaled to match the scale of the currently displayed data.")

Claim 11:
Further, McGreevy discloses the following limitations:
wherein the physical quantity detector detects, as a physical quantity related to an installation location of each of the plurality of production facilities, a physical quantity including at least one of an image, temperature, humidity, or floor vibration of the installation location (see para [0036], "Examples of this input data are temperatures, pressures, flow rates, mass, volume, elapsed time counts and other such information available from an industrial process.")

Claim 12:
Further, McGreevy discloses the following limitations:
wherein the difference extracting device is configured such that the information collecting unit collects the status information, the difference extracting unit extracts the difference, and the difference display processing unit displays the difference according to preset schedule information ( see para [0040], "The storage component 106 can automatically transfer its database of preconfigured overlay and data set configurations to other server data stores or visualization system clients 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McGreevy, as applied above, and further in view of Paul (US 2020/0379016 A1)

Claim 4:
Further, McGreevy discloses the following limitations:
the difference display processing unit displays, on the display screen, the …data of the plurality of production facilities in an overlapping manner, and highlights as the first difference, a difference between the .. data of the plurality of production facilities (see para [0043], "For example, while the operator was reviewing the production rates at a particular machine, the operator can select the same machine on another process line to overlay that machines production rate data and allow a comparison of the similarities or differences in the operation of similar machines on two or more different production lines. At a later time, the operator, using the user input component 202, can add additional information to the overlay model to increase the usefulness of the overlay for future operations or operators. The enhanced overlay and data models can then be communicated to other servers or data overlay visualization systems 100 to decrease overall production downtime by 
McGreevy does not specifically disclose wherein the first information is waveform data of a signal.  In analogous art, Okita discloses the following limitations:
wherein the first information is waveform data of a signal representing the operating state of the electric motor (see para [0021], "The waveform segmentation device 1 of FIG. 1 performs a process of extracting input waveform data. More specifically, the waveform segmentation device 1 of FIG. 1 extracts a feature value of the input waveform data. The feature value is, for example, a characteristic shape of a waveform. The waveform data input to the waveform segmentation device 1 in FIG. 1 is detection data of various sensors installed in, for example, a production factory, a plant, or the like. Note that there is no limit on a type of the sensor. Further, the waveform segmentation device 1 of FIG. 1 can be used for the purpose of extracting feature values of various types of waveform data other than the detection data of the sensor."), and 
the difference display processing unit displays, on the display screen, the waveform data … waveform data (Fig 6, showing multiple waveforms being shown on same screen).
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Paul with McGreevy because waveforms are useful for 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the waveform segmentation method as taught by Paul in the industrial automation visualization system of McGreevy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGreevy, as applied above, and further in view of Oka et al. (US 2018/0356804 A1) (hereinafter Oka)

Claim 7:
Further, McGreevy discloses the following limitations:
wherein the status information is time series information representing the state of each of the plurality of production facilities during a period in which each of the control devices in the plurality of production facilities executes the same operation program (see para [0011], "the graphic display or the chart can display data different data sets simultaneously to provide a deeper analytical view into the monitored process. For example, historical data and real-time data of the same data 
the information collecting unit collects the status information from each of the control devices of the plurality of production facilities during a period in which each of the control devices of the plurality of production facilities executes the operation program at a different timing (see para [0037]-[0040], [0066], showing operator can select real time or historical where the data can be archived based on rules or a schedule), and
McGreevy does not explicitly disclose the difference extracting unit extracts the difference after matching, on a time axis, timings of the status information collected from each of the control devices of the plurality of production facilities.  In analogous art, Oka discloses the following limitations:
the difference extracting unit extracts the difference after matching, on a time axis, timings of the status information collected from each of the control devices of the plurality of production facilities (see para [0132], "the collection and analysis server device 250 provides a time chart 500 as illustrated in FIG. 12 to the terminal device 300 (see FIG. 1). In the time chart 500, the progress status of the process (each facility) in the manufacturing line 100 is set on a horizontal axis, and a date and time (or time) at which the process in each process has been started and completed are set on a vertical axis. That is, the collection and analysis server device 250 reproduces a processing progress of each workpiece on the manufacturing line 100 on a plane that is defined by the axis associated with the process and the axis of time. By referring to the time chart 500 as described above, 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Oka with McGreevy because including the status information on a time axis enables more effective evaluating and managing of manufacturing sites (see Oka, para [0005]-[0007]).                      
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the management system as taught by Oka in the industrial automation visualization system of McGreevy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGreevy, as applied above, and further in view of Renner (US 2008/0052040 A1)

Claim 8:
Further, McGreevy discloses the following limitations:
wherein the status information is time series information representing the state of each of the plurality of production facilities during a period in which each of the control devices in the plurality of production facilities executes the same operation program (see para [0011], "the graphic display or the chart can display data different data sets simultaneously to provide a deeper analytical view into the monitored process. For example, historical data and real-time data of the same data points can be displayed simultaneously on a graphic display to allow a comparison of process activity from yesterday with real-time process activity."),
McGreevy does not explicitly disclose the information collecting unit collects the status information in a case where the same operation program is executed synchronously by each of the control devices of the plurality of production facilities.  In analogous art, Renner discloses the following limitations:
the information collecting unit collects the status information in a case where the same operation program is executed synchronously by each of the control devices of the plurality of production facilities (see para [0071], "In order to process the data from a plurality of correlated measurement channels simultaneously and to 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Renner with McGreevy because allowing for simultaneous collection enables more effective monitoring of the technical processes and more accurately different measurements (see Renner, para [0005]-[0008]).                        
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for state monitoring of machines and technical installations as taught by Renner in the industrial automation visualization system of McGreevy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624